Citation Nr: 0325228	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-18 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center
in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation for tinnitus greater 
than 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision from 
the Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) in Fort Harrison, Montana.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issues in this case have been rephrased to 
reflect that the veteran is appealing the initial evaluation 
assigned for his bilateral hearing loss and tinnitus.

Review of the record and the veteran's April 2003 
videoconference hearing testimony indicates that he has 
asserted a claim for service connection for depression 
secondary to service-connected tinnitus.  As the agency of 
original jurisdiction has not yet adjudicated this issue, the 
Board refers the matter to the RO for disposition.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  The veteran's service-connected left ear hearing loss is 
manifested by hearing at level II or better; the veteran's 
service-connected right ear hearing is manifested by hearing 
at level II or better.

3.  The veteran has not been hospitalized frequently or for 
long periods of time due to his bilateral hearing loss or 
tinnitus.  The veteran's bilateral hearing loss or tinnitus 
have not markedly interfered with his ability to perform his 
job or retain his employment as a substitute teacher.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 
Diagnostic Code 6100, § 4.87, Diagnostic Code 6202 (2003).

2.   The schedular criteria for an initial rating greater 
than 10 percent for tinnitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
February 2002 rating decision, the September 2002 Statement 
of the Case (SOC), and the February 2003 Supplemental SOC, 
the RO provided the veteran with the applicable law and 
regulations and gave notice as to the evidence generally 
needed to substantiate his claim.  The veteran was afforded a 
thorough VA examination in December 2002.  The RO sent a 
letter to the veteran dated in October 2001 that advised him 
of what the responsibilities of the VA and the veteran are in 
developing the record.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Review of the record does not 
suggest the existence of any outstanding Federal government 
record or any other records that could substantiate the 
veteran's claim.  

Accordingly, with respect to the duty to assist, the Board 
finds that the evidence of record, which includes VA medical 
records, is sufficient to make decisions on the issues on 
appeal.  Since the RO has also provided all required notice 
and assistance to the veteran, the Board finds that there is 
no prejudice in proceeding with the claim at this time.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGPREC No. 16-92 
(July 24, 1992).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  Separate diagnostic codes identify the various 
disabilities.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied.  If, however, the 
evidence is in support of the claim, it is allowed.  Id.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  38 
C.F.R. § 4.7 (2003).  Otherwise, the lower rating will be 
assigned.  Id.

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the pure tone threshold 
average, as contained in a series of tables within the 
regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.

The Board notes that during the pendency of this appeal, the 
regulations governing the schedular criteria for tinnitus was 
revised effective June 13, 2003.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  Where the law or regulations governing 
a claim change while the claim is pending, the version most 
favorable to the veteran applies, absent congressional intent 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The amendments were made after the RO certified 
and forwarded the appeal to the Board.  Consequently, the 
revisions were not considered by the RO and the veteran was 
not provided with the new regulations or specifically advised 
that any changes were made in the regulation.  However, the 
Board notes that the pertinent regulations do not contain any 
substantive changes that affect this particular case, but 
merely codify current standard VA practice concerning the 
evaluation of tinnitus.  38 C.F.R. § 4.87.  The schedular 
criteria have not been changed.

The revised regulatory provisions essentially addressed the 
medical definition of tinnitus and the appropriate 
compensation whether tinnitus is perceived in one ear, both 
ears, or somewhere undefined in the head.  It has been the 
long-standing practice of the VA to compensate for a 
disability of tinnitus, recurrent at 10 percent, regardless 
of whether it is perceived in one ear or both, or somewhere 
undefined in the head.  The revised regulatory provisions 
also clarified how to adjudicate objective tinnitus, i.e., 
sound that is audible to other people and has a definable 
cause that may or may not be pathologic.

The RO apparently followed current VA practice in denying an 
initial evaluation in excess of 10 percent for recurrent 
tinnitus.  Since the regulatory provisions merely codified 
that practice, the Board is able to evaluate this claim under 
the new regulations.  To remand the case for the RO to apply 
the amended regulations would result in a pointless delay in 
the adjudication of the veteran's claim that cannot 
conceivably lead to a more favorable outcome.  While the RO 
has not had an opportunity to review the veteran's claim 
under the amended regulations, and the veteran has not been 
advised of the changes, the Board may consider regulations 
not considered by the agency of original jurisdiction if the 
claimant will not be prejudiced by the Board's action in 
applying those regulations in the first instance.  See 
VAOPGCPREC 11-97; Bernard, 4 Vet. App. at 393-94.  Therefore, 
as there is no prejudice to the veteran in failing to remand 
this case for initial review of the amended regulations by 
the RO, the Board will proceed with appellate review under 
both versions of the regulations.  Bernard, 4 Vet. App. at 
393. 

For the reasons discussed below, the Board finds that neither 
the old or new regulations referable to the evaluation of 
tinnitus are more favorable to the veteran.

Under the regulations in effect prior to June 13, 2003, a 
disability of tinnitus, recurrent warrants an evaluation of 
10 percent.  Note: A separate evaluation for tinnitus may be 
combined with an evaluation under Diagnostic Codes 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic codes.  
38 C.F.R. § 4.87, Diagnostic Code  6260.

Under the regulations in effect from June 13, 2003, a 
disability of tinnitus, recurrent warrants an evaluation of 
10 percent.  Note (1): A separate evaluation for tinnitus may 
be combined with an evaluation under Diagnostic Codes 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic codes.  
Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.  Note (3): Do not evaluate objective 
tinnitus (in which the sound is audible to other people and 
has a definable cause that may or may not be pathologic) 
under this diagnostic code, but evaluate it as part of any 
underlying condition causing it.  38 C.F.R. 
§ 4.87, Diagnostic Code  6260.  

Results from an audiogram from B.C. completed in July 2000 
indicate as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
15
20
No data
LEFT
30
5
15
30
50

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally at 55 dB HL (decibels hearing level).

The veteran underwent a VA fee-basis compensation and pension 
hearing evaluation in November 2001.  The veteran described 
his tinnitus as bilateral, constant, and severe.  He 
indicated that it is bothersome to him, but for the most 
part, he is able to ignore it.  The results of the 
audiological evaluation demonstrated a slight low frequency 
hearing loss through 2000 Hertz, sloping to a moderate high 
frequency loss for the left ear and a severe to profound high 
frequency loss for the right ear.  On the authorized 
audiological evaluation pure tone thresholds, in decibels, 
were as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
45
85
LEFT
25
20
20
35
50

Speech audiometry revealed speech recognition ability of 92 
percent bilaterally.

The veteran underwent a VA fee-basis compensation and pension 
hearing evaluation in December 2002.  The veteran reported 
that his tinnitus was now much worse.  The examiner noted 
that the veteran was seen at his facility in July 2000 and 
again in November 2001.  He indicated that current testing 
was consistent with previous testing, except that there was 
some additional progression in hearing loss.  Current testing 
showed mild hearing loss for the low and mid frequencies 
through 2000 Hertz and then slopes to more significant high 
frequency sensorineural hearing loss in both ears.  Word 
discrimination was noted to be good at a comfortable hearing 
level.  The examiner opined that noise exposure in the 
military could have contributed to the veteran's tinnitus and 
hearing loss, but would not explain the progression since the 
last time the veteran was tested.  On the authorized 
audiological evaluation pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
30
40
95
LEFT
35
30
25
45
55

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 92 in the left ear.  

The veteran testified in a Board videoconference in April 
2003.  There, the veteran reported that he had difficulty 
understanding conversation in a larger room, such as 
classrooms where he taught as a substitute teacher.  
(Transcript (T.) at p. 3)  He stated he had to have the 
children come up and speak into his ear in order to hear 
them.  He testified that he spoke too loudly, which would 
prompt other teachers to close their classroom doors.  (T. at 
p. 6)  He stated that he had applied for a position with the 
Transportation Security Administration and disclosed his 
hearing problem and that he did not go past the application 
stage.  (T. at p. 7)  The veteran reported he had not really 
looked for jobs outside law enforcement.  He described his 
tinnitus as bilateral, (T. at p. 8), and that he now had 
depression secondary to his tinnitus, (T. at p. 5)  

By rating decision dated in February 2002 service connection 
for bilateral hearing loss and tinnitus was granted.


II.  Analysis

The present claim for an initial compensable rating for 
bilateral hearing loss is based on an initial assignment of 
disability ratings.  Accordingly, the Board notes that the 
veteran is entitled to consideration for the "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  As discussed further below, the evidence 
does not demonstrate a significant variation in disability 
related to either service-connected bilateral hearing loss or 
service connected tinnitus.  Therefore, the veteran is not 
entitled to staging.

The Board finds that the preponderance of the evidence is 
against a compensable evaluation for hearing loss.  The Board 
has considered the veteran's contention that his hearing loss 
has increased in severity and the tests, which substantiates 
his assertions of the progression in his hearing loss.  
However, even accepting his statements and testimony, the 
evidence clearly weighs against a compensable evaluation in 
this case.  The requirements of 38 C.F.R. § 4.85 set out the 
percentage ratings for exact numerical levels of impairment 
required for a compensable evaluation of hearing loss.  As 
noted earlier, the evaluation of hearing loss is reached by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann, 3 Vet. App. at 349.

The Board notes initially that the results from the December 
2002 audiometric evaluation demonstrate the most severe 
hearing loss of the three evaluations of record.  Evaluating 
the December 2002 results, the Board finds that when the pure 
tone threshold average (50) and the speech recognition score 
(90) for the right ear are applied to Table VI (Numeric 
Designation of Hearing Impairment Based on Pure Tone 
Threshold Average and Speech Discrimination), the numeric 
designation of hearing impairment is II.  When the pure tone 
threshold average (39) and speech recognition score (92) for 
the left ear are applied to Table VI, the numeric designation 
of impairment is II.  When the numeric designations for the 
right and left ears are applied to Table VII (Percentage 
Evaluation for Hearing Impairment-Diagnostic Code 6100), the 
percentage of disability for hearing impairment is 
0 percent and an increased rating is not warranted.  See 38 
C.F.R. § 4.85, Diagnostic Code 6100.  As previously noted, 
the audiometric results from earlier examinations show a 
lesser degree of hearing loss impairment.  Evaluation of 
previous pure tone averages and speech recognition scores 
from July 2000 and November 2001 result in numeric 
designations no greater than I bilaterally.  Thus, when the 
numeric designations from July 2000 and November 2001 are 
applied to Table VII, the percentage of disability for 
hearing impairment is noncompensable as well.  

Table VIa (Numerical Designation of Hearing Impairment Based 
Only on Pure Tone Threshold Average) can be used only with 
evaluation results that demonstrate exceptional hearing 
patterns, such as pure tone averages of 30 decibels or less 
at 1000 Hertz and 70 decibels or greater at 2000 Hertz or all 
pure tone averages of 55 decibels or  greater, which were not 
shown in this case.  See 38 C.F.R. §§ 4.85(c) and 4.86.  

The Board notes that the veteran's representative indicated 
that she would secure and forward information of an 
additional audiology examination at a private facility before 
the Board decided this appeal.  Although five months have 
passed since the videoconference, the veteran has not 
provided this information.  The Board has not remanded to 
obtain the results for two reasons.  First, the transcript 
reveals that the evaluation was done for the purpose of 
fitting the veteran with hearing aids.  There is no 
allegation that the results show the veteran's hearing had 
worsened since his VA audiological evaluation four months 
earlier.  Additionally, the veteran assumed the 
responsibility for obtaining the information and ensuring 
that it was associated with the claims file.  For these 
reasons, the results do not appear pertinent to the 
resolution of the veteran's claims.
 
A review of the record reflects the veteran has tinnitus 
perceived bilaterally, which is currently evaluated as 10 
percent disabling.  This is the maximum schedular evaluation 
possible, and the Board is not able to grant separate 
10 percent evaluations for each ear.

The Board cannot conclude that the disability picture as to 
either the veteran's tinnitus or bilateral hearing loss is so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b).  While the Acting Veterans Law Judge found the 
veteran's testimony at the April 2003 hearing to be very 
credible, the veteran's statements and hearing testimony do 
not indicate marked interference with his present employment 
as a substitute teacher or with securing other types of 
employment.  His testimony indicates that when he applied for 
a security job and informed the prospective employer of his 
hearing problem, he did not get past the application process.  
He does not specifically assert , nor does the Board infer, 
that his hearing disability precluded the employment 
opportunity.  In regard to other jobs in law enforcement, the 
veteran attributed his limited success to "the good ol' 
boy" network.  The record does not reflect any unusual 
circumstance, including recent or frequent hospital care for 
his tinnitus or bilateral hearing loss.  The Board notes that 
it appreciated the veteran's candidness at the April 2003 
hearing.  For the above reasons, the Board finds no 
interference in the veteran's employment that is beyond the 
average impairment of earning capacity contemplated by the 
regular schedular criteria.  Consequently, a higher rating on 
an extraschedular basis is not warranted for either tinnitus 
or bilateral hearing loss.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable rating for bilateral hearing loss and the 
claim for an initial evaluation in excess of 10 percent for 
tinnitus.  38 C.F.R. § 3.102 (2003).

The Board regrets that more favorable determinations could 
not be made in this case.  


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.



__________________________________________
	A. P. SIMPSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

